Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowed Claims
Claims 1-11 are ALLOWED.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination an absorbent article comprising a fluid intake layer having an outer perimeter having a rear-ward facing arch located in a back portion of the fluid intake layer. The closest prior art Ng (US 2012/0296303) teaches the claimed invention substantially but fails to teach a fluid intake layer having an outer perimeter having a rear-ward facing arch located in a back portion of the fluid intake layer. Brisebois (US 2004/0186449) fails to cure the deficiencies of Brisebois and teaches the opposite orientation of the intake layer that includes a front facing arch for ease of manufacture. Similarly, Dieringer (US 2013/0231628) also fails to cure the deficiencies of Ng and Brisebois and only teaches a back surface with a front-facing arch and an area between the arches that cannot be interpreted as rear-facing since it is the joint between which the two front-facing arches join. The prior art fails to teach a fluid intake layer having an outer perimeter having a rear-ward facing arch located in a back portion of the fluid intake layer. It would not have been obvious to a person of ordinary skill in the art to modify the back surface to arrive at the claimed shape since the disclosure of the Application notes that the rear-facing arch allows the absorbent article to form an upward tented configuration and enhance the fluid intake layer to conform to the wearer’s body ([0037] of instant specification). The cited prior art all lack motivation to combine together to arrive at the claimed invention. For these reasons, claims 1-9 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781